Citation Nr: 1644725	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  15-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include  depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty from November 1979 to February 1983.  

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

These issues were remanded in February 2016 for additional development, regrettably, as pertaining to the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression additional development is necessary.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ear hearing loss was manifested by no worse than level II hearing and speech recognition of 94 percent.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85 (f), 4.86, Diagnostic Code 6100 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

An October 2009 letter satisfied the duty to notify provisions prior to the initial AOJ decision.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his claim.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claims are granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran. 

Concerning VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, private treatment records, lay statements from the Veteran and a reports from his November 2009, August 2014 and March 2016 VA examinations.

The VA examination reports reflect that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating the Veteran.  The Board finds that the examinations are adequate for adjudication purposes.

With regard to the previous February 2016 remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, pursuant to the remand, obtained contemporary VA medical treatment records and associated those with the claims file.  As such, the AOJ has substantially complied with the Board's remand directives.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Increased Rating for Left Ear Hearing Loss

The Veteran contends that a higher evaluation is warranted for his service-connected left ear hearing loss.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Service connection was granted for left ear hearing loss by a rating decision in August 2006, and a noncompensable evaluation was assigned, effective November 3, 2005.  Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz). 38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  38 C.F.R. §  4.85 (f).

In instances where, because of language difficulties, inconsistent discrimination scores, etc., the examiner certifies that the use of speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(c) (2015).  Application of these tables is mechanical; there is no discretion.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 





The Veteran was afforded a VA audiological examination in November 2009.  The audiometric findings were as follows:


A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
LEFT
25
15
30
45
50
35

The Veteran's speech recognition score was 94 percent in the left ear.  The Veteran described having difficulty understanding in background noise and feeling like he got off of a plane.  Mild to moderately severe sensorineural hearing loss was noted by the examiner.  Applying the results from the November 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  When one ear has Level I hearing loss and the other ear has Level I hearing loss, a zero percent (noncompensable) rating is assigned under Table VII. 38 C.F.R. § 4.85(f).  Applying those values to Table VII, the designations yield a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In his July 2010 notice of disagreement, the Veteran stated that he had trouble hearing and interacting with people because he could not hear them in conversation which caused him to feel isolated.

At an August 2014 VA examination, audiometric findings were as follows:


A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
LEFT
30
30
35
50
55
43

Word discrimination scores were found to be inappropriate for the Veteran due to language difficulties, cognitive problems and inconsistency.  A diagnosis of sensorineural hearing loss was provided.  It was noted that the Veteran's hearing loss did not impact the ordinary conditions of daily life.  

Applying the results from the August 2014 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the left ear.  When one ear (the non-service connected ear) has Level I hearing loss and the other ear has Level II hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.  Applying those values to Table VII, the designations yield a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code6100.

At an March 2016 VA examination, audiometric findings were as follows:


A
500
B
1000
C
2000
D
3000
E
4000
B+C+D+E
AVG.
LEFT
20
20
40
55
70
46

Word discrimination scores were found to be inappropriate for the Veteran due to language difficulties, cognitive problems and inconsistency.  A diagnosis of sensorineural hearing loss was provided.  The Veteran stated that he had a significant amount of daily difficulty when in the presence of background noise or when a speaker was not directly facing him.  He reported a significant improvement with daily hearing aid usage.  

Applying the results from the March 2016 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the left ear.  When one ear, here the non-service connected ear, is assigned Level I hearing loss and the other ear has Level II hearing loss, a zero percent (noncompensable) rating is assigned under Table VII. 38 C.F.R. § 4.85.  Applying those values to Table VII, the designations yield a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code6100.

The Board has considered the Veteran's statements with regard to his hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the medical evidence is considered the most probative evidence with regard to the level of severity of the Veteran's service-connected hearing loss.  Moreover, the examiner considered the functional effects of the Veteran's hearing loss in making the findings.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for entitlement to a compensable rating for left ear hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Additional Considerations

Extraschedular Consideration

The Veteran's service-connected left ear hearing considered above result in functional impairments.  Specifically, the Veteran's hearing impairment impact on his daily life includes difficulty understanding conversations with background noise, which is contemplated by the rating criteria.  See Martinak, 21 Vet. App. at 447.  Indeed, the reported symptoms are fully consistent evaluation  assigned pursuant to this decision.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for hearing loss is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the evidence demonstrates functional impact from the Veteran's service-connected left ear hearing loss alone.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  




Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable.  In this case, there is no evidence demonstrating that unemployment is due to his service-connected left ear hearing loss.  As stated above, instead the Veteran's employment is shown to be affected by his spine disability and stroke.  However, there is no cogent evidence of unemployability due to hearing loss.  Thus, entitlement to increased compensation based on TDIU is not warranted.


ORDER

Entitlement to a compensable evaluation for left ear hearing loss is denied.


REMAND

In its February 2016 remand, the Board requested that another VA examination be scheduled to determine the etiology of an acquired psychiatric disorder.  In that remand, the Board noted that the Veteran had experienced difficulty communicating since a July 2013 stroke but also noted that an October 2015 examination indicated that the Veteran's understanding may have improved since his prior, August 2014, VA examination.

A VA examination was conducted in March 2016 and an addendum to the examination report was submitted thereafter, in June 2016.  Regrettably, additional information is necessary before the claim may be considered on its merits.  Following a review of the record and after interviewing the Veteran, the VA examiner noted that the Veteran's primary diagnosis was major neurocognitive disorder which overshadowed any other symptoms which potentially existed and that no other mental health disorders were apparent.

In the examination report and addendum, the examiner found that a neurocognitive disorder was not related to service or aggravated by the Veteran's service connected spine disability.  The examiner further noted that any other mental health disorder were not related to the Veteran's military service due to the length of time between treatment or onset of mental health symptoms and the Veteran's service.  

The claims file should be returned to the VA examiner for additional information.  In so doing, the examiner is reminded that symptoms, not treatment, are the essence of any evidence of consistent symptomatology in considering whether the Veteran's symptoms are related to service.  Moreover, while the examiner noted that the Veteran had previously carried additional diagnoses of mental health disorders prior to his stroke, the examiner only opined whether a neurocognitive disorder was related to the Veteran's service-connected back disability.  An additional opinion must be sought to determine whether any mental disorder found during the period on appeal, since September 30, 2009, is related to his back disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stating that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").
 
Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the provider of the March 2016 VA examination and June 2016 addendum opinion, so that an addendum opinion can be provided.  If unavailable, the claims file should be forwarded to another VA examiner.  

If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination.

The examiner is directed to administer all necessary psychological testing of the Veteran, if a new examination is deemed necessary, and to prepare a report which fully discusses the Veteran's symptomatology and test findings as related to all psychiatric disorders found by the examiner at any time during the appeal period.  After reviewing all pertinent records associated with the claims file and, if necessary, conducting an evaluation of the Veteran, the examiner is requested to respond to the following:

a)  The examiner is then asked to state whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disorder found since September 30, 2009, was incurred in, or is otherwise etiologically related to, the Veteran's active military service.

b)  The examiner is also asked to state whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disorder found since September 30, 2009, was caused or aggravated (permanently increased in severity) by the Veteran's service-connected back disability, spondylosis with Grade I spondylolisthesis.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  In rendering these opinions, the examiner should acknowledge the medical evidence of record, as well as the Veteran's lay statements regarding the onset of his disability, and any other relevant information.

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough medical explanation as to why an opinion cannot be rendered must be provided.

2.  Thereafter, the RO should readjudicate the service connection claim.  If the benefit sought on appeal remains denied in any respect, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


